DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 2/14/2022, have overcome the outstanding rejections over the prior art due to incorporating allowable subject matter into the independent claims.  All rejections have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MARK CATANESE on 3/1/2022.

The application has been amended as follows: 
In Claim 1, line 5, the text “dried leaf” has been deleted and the text “tubular member” inserted therefor.
In Claim 7, at the end of line 2 and before the period, the text “drawn through the filter” has been inserted.
In Claim 10, line 5, the text “dried leaf” has been deleted and the text “tubular member” inserted therefor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kesselman and Penrose et al represent the nearest prior art.  The prior art fails to disclose or reasonably suggest a smoking accessory comprising a tubular member, a filter disposed within the tubular member, wherein the filter comprises a filter wrapper, wherein the filter is independently wrapped, and wherein the filter wrapper comprises at least one piece of natural fiber string as claimed in Claim 1; or a hollow leaf tube comprising a tubular member having an internal elongated cavity and a filter, wherein the filter comprises a filter wrapper, wherein the filter is independently wrapped and contained within the elongated cavity of the tubular member, and wherein the filter wrapper comprises at least one piece of natural fiber string as claimed in Claim 9; a smoking accessory comprising a tubular member, a filter disposed within the tubular member, wherein the filter comprises corn husk as claimed in Claim 10; or a smoking accessory comprising a tubular member formed from a dried leaf, a filter disposed within the tubular member, wherein the dried leaf comprises a cordia leaf as claimed in Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748